Citation Nr: 0843623	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board sees that the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
August 2005 substantive appeal (VA Form 9).  He subsequently 
modified this request to a videoconference hearing.  However, 
a notice sent to his New York address of record advising him 
of his videoconference hearing at the New York RO was 
returned as undeliverable in July 2008.  In correspondence 
dated in that same month, his representative explained that 
the veteran had moved to Florida, and now desired to 
reschedule his hearing at a location near his new Florida 
address.  The RO complied by rescheduling him for a new 
videoconference hearing at the RO in St. Petersburg, Florida, 
providing the veteran with an October 2008 notice letter sent 
to his new Florida address.  But this letter was also 
returned as undeliverable because the veteran had moved yet 
again.  Naturally, the veteran failed to appear to the 
videoconference hearing scheduled at the St. Petersburg RO in 
November 2008.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  In addition, according 
to VA regulation, notification for VA purposes is written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  In the normal course of events, it is 
generally the veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The veteran has failed in the 
simple task of providing the RO with an adequate address of 
record.  Therefore, the request for a Board videoconference 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(scheduling and notice of hearings).  


FINDINGS OF FACT

1.  The veteran currently has the following nonservice-
connected disabilities: status post stroke - right brain 
transient ischemic attack, rated as 100 percent disabling; 
coronary artery disease, rated as 30 percent disabling; 
hypertension, rated as 10 percent disabling; and post-
traumatic stress disorder (PTSD), rated as 0 percent 
disabling.  He also has service-connected hemorrhoids, rated 
as 0 percent disabling, and various other nonservice-
connected disorders that are the result of willful 
misconduct.  The combined nonservice-connected disability 
rating is 100 percent.  

2.  Although the veteran has single permanent disability 
rated as 100 percent disabling, he is not confined to his 
home or immediate premises, and his remaining disabilities 
are not ratable at 60 percent disabling even when combined.   

3.  The veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, is not bedridden, and does not require the 
regular aid and assistance of another to perform the routine 
activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are not met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.351 (2008).    

2.  The criteria for entitlement to special monthly pension 
benefits by reason of being in need of aid and attendance of 
another person are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in May 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his special monthly pension claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the July 2004 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

With respect to the duty to assist, the RO has secured VA 
treatment records and several aid and attendance physician 
statements.  In addition, the veteran has also submitted 
several written personal statements.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any additional private records.  The 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in July 
1998.  Presently he is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, or due to housebound 
status.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.351, 3.352 (2008).  The necessity for 
the regular aid and attendance of another provides a higher 
level of monetary benefit than at the housebound level.  See 
38 U.S.C.A. § 1521(d).

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d)(2).  The U.S. Court of 
Appeals for Veterans Claims (Court) recently added that in 
order to be considered "permanently housebound," the 
requirement that the veteran be "substantially confined" to 
the home or its immediate premises is broadly construed and 
met when the veteran is simply unable to leave the home to 
earn a living, as opposed to requiring that the veteran be 
unable to leave the house at all.  Hartness v. Nicholson, 20 
Vet. App. 216, 220-22 (2006).

The Board initially will address the issue of whether the 
veteran is entitled to the higher benefit of special monthly 
pension by reason of being housebound.  

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: status post stroke - right brain transient 
ischemic attack, rated as 100 percent disabling; coronary 
artery disease, rated as 30 percent disabling; hypertension, 
rated as 10 percent disabling; and post-traumatic stress 
disorder (PTSD), rated as 0 percent disabling.  He also has 
service-connected hemorrhoids, rated as 0 percent disabling.  
The combined nonservice-connected disability rating is 100 
percent.  

The veteran also has received treatment for other nonservice-
connected disorders including residuals of left and right 
ankle fractures, drug dependence with dysthymic disorder, and 
status post thoracotomy of the chest with exploratory 
laparotomy due to a gunshot wound.  However, it was 
previously determined that these disorders were the result of 
the willful misconduct of the veteran.  Willful misconduct is 
defined by VA regulation as an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3(a)(3), 3.301(b).  Since these disorders were 
due to the willful misconduct of the veteran, it follows that 
the Board cannot consider the effects of these disorders on 
the veteran's health for purposes of entitlement to special 
monthly pension.    

As to housebound status, the veteran does meet the threshold 
consideration of having a 100 percent single permanent 
disability for status post right brain transient ischemic 
attack.  However, he does not meet the other criteria for 
housebound status.  That is, his remaining service and 
nonservice-connected disabilities not due to willful 
misconduct are not ratable as 60 percent disabling even when 
combined.  Further, the evidence does not demonstrate that 
the veteran is "permanently housebound."  Neither the 
veteran's own statements nor the objective medical evidence 
of record would support this conclusion.  See VA treatment 
records dated 2004 to 2008 and VA aid and attendance 
physician statements dated in 2004.  No physician has ever 
opined that the veteran is substantially confined to his 
home, even for purposes of earning a living.  In fact, a VA 
aid an attendance physician statement dated in February 2004 
indicated that he was not restricted to his home.  He is able 
to travel to his medical appointments.  The veteran also 
ambulates with a cane.  Thus, it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).

The Board does not dispute the fact that the appellant has 
significant problems; however, the standard for permanent 
housebound status is quite high.  Consequently, it is 
apparent from the medical evidence that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 C.F.R. § 3.351(f).

The Board now turns to the issue of whether the veteran is 
entitled to the higher benefit of special monthly pension 
based on aid and attendance.  

With regard to aid and attendance, VA treatment records from 
2004 to 2008 and VA aid and attendance physician statements 
dated in February and September 2004 show that the veteran 
has never been in a nursing home and does not currently 
require nursing home care on account of any mental or 
physical incapacity.  Further, the evidence demonstrates that 
the veteran does not suffer from any significant vision 
problem as to be blind or nearly blind.  38 C.F.R. 
§ 3.351(b), (c).  A VA eye consultation dated in July 2004 
did not reveal vision problems suggesting blindness.  Such 
facts provide evidence against this claim.  

With regard to the factors in determining the need for 
regular aid and attendance, the same VA treatment records and 
aid and attendance statements indicated that the veteran is 
able to ambulate with a cane, although in September 2004 it 
was noted he could walk unaided.  The veteran is currently 61 
years old.  The VA treatment records frequently record that 
he is alert and oriented.  VA aid and attendance physician 
statements dated in February and September 2004 document that 
he requires no assistance for eating, dressing, bathing, 
attending to the wants of nature, or managing his financial 
affairs.  It was documented the veteran is able to protect 
himself from the hazards and dangers of his daily 
environment.  He had full use of his lower and upper 
extremities.  He was not bedridden.  The only concern 
proffered from the aid and attendance physician statements 
was that the veteran has mild memory loss which is a factor 
for aid and attendance.  Overall, however, these records 
provide highly probative evidence against the need for 
regular aid and attendance.  

VA treatment records dated from 2004 to 2008, in particular, 
outweigh the veteran's assertion that he requires his 
daughter to take care of all his daily needs.  They simply do 
not reveal the severe level of his medical disorders as 
alleged by the veteran.  Further, in his August 2005 
substantive appeal, the veteran cites difficulty walking due 
to his bilateral ankle disorders.  However, his ankle 
problems cannot be considered for purposes of aid and 
attendance since they were the result of willful misconduct.  
Similarly, recent VA treatment records dated in 2007 and 2008 
disclose that the veteran is inhaling heroin daily, using 
marijuana, and receiving treatment after alcohol-related 
incidents.  The veteran missed counseling appointments and 
was not receptive to substance abuse assistance.  Once again, 
these problems are related to willful misconduct, and cannot 
be considered in determining special monthly pension.  In 
addition, in an October 2004 statement the veteran indicates 
that his recent surgery for his coronary artery disease has 
altered his ability to engage in various daily activities 
without assistance.  Notwithstanding, in contrast, VA 
treatment records dated in 2004 and 2005 subsequent to his 
post heart surgery assess that his coronary heart disease is 
"stable" and that the veteran is "doing well."  Overall, 
VA treatment records support the conclusions of the aid and 
attendance physician, providing evidence against this claim.    

The Board does not dispute the fact that the veteran has 
significant health problems; however, the standard for aid 
and attendance status is quite high.  Overall, the evidence 
does not reveal that even with all the veteran's 
difficulties, he requires the regular aid and attendance of 
another.  Consequently, it is apparent from the medical 
evidence that the basic requirements for special monthly 
pension on the account of regular aid and attendance have not 
been met.  38 C.F.R. § 3.352(a).

Accordingly, despite the veteran's contentions, the Board 
finds that the preponderance of the evidence is against 
special monthly pension for housebound or aid and attendance 
benefits.  38 U.S.C.A. § 5107.  As such, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
claimant's favor.  Id.  The appeal is denied.      






ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance or by reason of being housebound is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


